 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
     MARTA D. KURSHUMOVA, ESQ.
     Nevada Bar No. 14728
 3   E-mail: mkurshumova@hkm.com
     HKM EMPLOYMENT ATTORNEYS LLP
 4   1785 East Sahara, Suite 300
     Las Vegas, Nevada 89104
 5   Tel: (702) 625-3893
     Fax: (702) 625-3893
     Attorneys for Plaintiff
 6
                              UNITED STATES DISTRICT COURT
 7
                                   DISTRICT OF NEVADA
 8    KEITH PAUL, an Individual,
                                                 CASE NO.: 2:19-cv-00996-GMN-CWH
 9                     Plaintiff,
10    vs.                                         STIPULATION AND ORDER FOR
11                                                    PLAINTIFF TO FILE AN
      CITY OF HENDERSON, DOES I -X; ROE               AMENDED COMPLAINT
      CORPORATIONS I -X,
12
                                                              (First Request)
                       Defendant.
13

14          IT IS HEREBY STIPULATED by and between the parties hereto through their
15   respective attorneys that Plaintiff Keith Paul may file a First Amended Complaint
16
     revising the current causes of action. The filing of said First Amended Complaint would
17
     resolve many of the issues discussed in Defendant City of Henderson’s Motion to
18
     Dismiss (Doc. No. 12).
19
        1. On July 18, 2019, City of Henderson filed a Motion to Dismiss (Doc. No. 12).
20
            Under the parties’ Stipulation and Order to Extend Time to Answer or Otherwise
21
            Respond to Complaint and to Establish Briefing Schedule (Doc. No. 7),
22

23
            Plaintiff’s Opposition to the Motion to Dismiss is due August 12, 2019 and the

24          City of Henderson’s Reply is due August 26, 2019.
                                           Page 1 of 3
 1      2. On July 30, 2019, Jenny L. Foley and Marta D. Kurshumova, counsel for

 2          Plaintiff, conferred with Brian R. Reeve and Kristina Gilmore, counsel for
 3          Defendant City of Henderson, regarding the timing of Plaintiff’s Opposition and
 4
            the City of Henderson’s Reply. Counsel for the parties agreed that:
 5
               a. Instead of filing an opposition to Defendant’s Motion to Dismiss, Plaintiff
 6
                   would file an amended complaint;
 7
               b. Said amended complaint would resolve many of the issues raised by
 8
                   Defendant’s Motion to Dismiss;
 9
               c. Plaintiff has until August 12, 2019, to file an amended complaint; and
10

11             d. Defendant City of Henderson will have until August 26, 2019 to answer

12                 or otherwise respond to the First Amended Complaint.

13          This document is being electronically filed through the Court’s ECF System. In

14   this regard, counsel for Plaintiff hereby attests that (1) the content of this document is

15   acceptable to all persons required to sign the document; (2) Defendant’s counsel has
16   concurred with the filing of this document; and (3) a record supporting this concurrence
17
     is available for inspection or production if so ordered.
18

19

20

21

22

23

24
                                            Page 2 of 3
 1   Dated: August 1, 2019

 2                                               CITY OF HENDERSON

 3
                                                 By: /s/ Brian Reeve
 4                                                   BRIAN R. REEVE (# 10197)
                                                     Assistant City Attorney
 5                                               240 Water Street, MSC 144
                                                 Henderson, Nevada 89015
 6
                                                 Telephone: (702) 267-1231
                                                 Facsimile: (702) 267-1201
                                                 Email: brian.reeve@cityofhenderson.com
 7
                                                 Attorney for Defendant
 8                                               City of Henderson
 9   Dated: August 1, 2019                       HKM EMPLOYMENT ATTORNEYS LLP
10
                                                 By: /s/ Jenny Foley
11                                                   Jenny L. Foley (#9017)
                                                     Marta D. Kurshumova (#14728)
12                                               1785 East Sahara, Suite 300
                                                 Las Vegas, Nevada 89104
13                                               Telephone: (702) 625-3893
                                                 Facsimile: (702) 625-3895
14                                               Email: jfoley@hkm.com
                                                 Email: mkurshumova@hkm.com
15
                                                 Attorneys for Plaintiff
                                                 Keith Paul
16

17                                             ORDER

18            IT IS SO ORDERED:

19
               August 2, 2019
20   Dated:                       , 2019

21
                                                     United States Magistrate Judge
22

23

24
                                           Page 3 of 3
